Title: From Alexander Hamilton to Caleb Swan, 10 April 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. April 10th. 1800
          
          I have received your two letters of the twenty eighth and thirty first of March.
          Enclosed are the warrants you sent me which you will find signed.
          I did not advert to the particular circumstances of the case of Lieutenant Smith when I wrote to you respecting it—Upon the whole, however, I am glad you have settled with him, as he has now no excuse for not joining his regiment.
          Paymaster General
        